ORDER
PER CURIAM:
William Young Jr. appeals from the motion court’s denial of his Rule 24.035 motion for postconviction relief following an evidentiary hearing. Young sought to set aside his conviction for possession of a controlled substance and twelve-year sentence. He contends that his guilty plea was involuntary because counsel failed to advise him that the State would be required to prove not only that he possessed items containing minute amounts of cocaine base but also that he knew of the presence of the controlled substance. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).